DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on  8/28/2020 has been considered by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 objected to because of the following informalities:  
Line 6: “endoluminally” does not appear to be a word.
Line 11: “wherein in the cladding and/or in the core imperfections are provided” should be changed to “wherein in the cladding and/or in the core, imperfections are provided”. Please add comma.
Line 13: “its optical cladding” should be changed to “the optical cladding” or “said optical cladding”.
Line 20: “in that the outer surface” should be changed to “the outer surface”.  The Examiner believes “in that” should be removed, just as it was a few lines above this instance.
Claim 2 objected to because of the following informalities:  
Line 5: “in that the outer surface” should be changed to “the outer surface”.  Please remove “in that”.
Line 9: “in that the outer surface” should be changed to “the outer surface”.  Please remove “in that”.
Line 13: “in that the outer surface” should be changed to “the outer surface”.  Please remove “in that”.
Claim 3 objected to because of the following informalities:  
Lines 1-2: “wherein the fused regions” should be changed to “wherein in the fused regions”.  Please add “in”.
Claim 5 objected to because of the following informalities:  
Lines 5-6: “and/or an outer sheath and/or in particular” should be changed to “and/or an outer sheath, and/or in particular”.  Please add comma.
Lines 6-7: “joined to the cap and/or in particular” should be changed to “joined to the cap, and/or in particular”.  Please add comma.  
Claim 6 objected to because of the following informalities:  
Lines 4-5: “its optical cladding and/or” should be changed to “its optical cladding, and/or”.  Please add comma.
Line 5: “in that the imperfections” should be changed to “wherein the imperfections” or “the imperfections”.  The Examiner believes “in that” should be removed.
Claim 9 objected to because of the following informalities:  
Line 3: “in that the material” should be changed to “the material”.  The Examiner believes “in that” should be removed.
Claim 13 objected to because of the following informalities:  
Line 2: “conical reflecting cone surface” is redundant.  The Examiner believes only one of “conical” or “cone” should be used, and the other removed to avoid the redundancy.
Line 2: “the reflecting cone” should be “the reflecting cone surface”
Claim 15 objected to because of the following informalities:  
Line 2: “end of the cap” should be changed to “end of the bore of the cap”.
Claim 17 objected to because of the following informalities:  
Line 3: “by cutting by means” should be changed to “by cutting means”.  The Examiner believes the second “by” should be removed.
Claim 26 objected to because of the following informalities:
Line 3: “cutting them” should be changed to either “cutting the imperfections” or “cutting the grooves”.  It needs to be made clear what “them” is referring to.
Claim 27 objected to because of the following informalities:
Line 3: “preferably is also slide” should be changed to “the cap is preferably also slid”.
Appropriate correction is required.

Claim Interpretation
The Examiner notes that the limitation of claim 1 “in particular for the permanent occlusion of varicose veins, […] and/or photodynamic therapy” is being interpreted as intended use and as part of the preamble of the claim.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
“by means of laser induced thermotherapy” in claim 1.
“by means of a light diffuser” in claim 1.
“means of a CO2 laser beam” in claim 17.
“means of a CO2 laser beam” in claim 26.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “preferably” is used numerously throughout the claim set and renders claims 1-28 indefinite.  The “preferably” language is synonymous with narrow and broader ranges in the same claim (see MPEP 2173.05(c)).  For instance, in claim 1 (line 12), the limitation “preferably to refract and/or reflect the light” renders the claim indefinite.  It is unclear whether the claim requires that the light is refracted and/or reflected.  Another example of this is in claim 22 (line 7) with the limitation “preferably the inner diameter”.  Here, it is unclear whether the outer surface is required to be fused to the inner diameter or not.  As mentioned above, the “preferably” language and this type of limitation occurs several times throughout the claims, and each limitation needs to be addressed.
Claim 1 recites the limitation "laser light energy" in line 8, whereas laser light energy was already introduced in claim 1 (line 7).  It is unclear whether applicant intended to claim the same or a different laser light energy.  Consider changing to “the laser light energy”.
Claim 1 recites the limitation "the light" (x2) in line 12, whereas the light was already introduced in claim 1 (line 7 – laser light energy).  It is unclear whether applicant intended to claim the same or a different light.  Consider changing to “the light” or “the laser light energy”.
The term "generally radial directions" in line 13 is a relative term which renders the claim indefinite.  The term "generally radial directions" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the boundaries are for a “generally radial directions” and therefore one of ordinary skill in the art would not be able to ascertain what would infringe on this claim limitation.
The limitation “a fluid tight and/or liquid tight manner” renders claim 1 (line 15) indefinite.  It is unclear to the Examiner what the difference is between “fluid tight” and “liquid tight”.
Claim 1 recites the limitation "the region between said imperfections" in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the region provided with the imperfections" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
The limitation “continuously and/or circumferentially and/or fully” renders claim 2 (lines 2-3 and lines 6-7) indefinite.    The Examiner is unsure what the difference in meaning is between “continuously” and “fully”.
The use of “and/or” throughout renders claim 2 indefinite.  It is unclear how continuous fuses and partial fuses can occur simultaneously.
The use of narrow and broad ranges in the same claim renders claim 4 indefinite.  This instance occurs multiple times in the claim, but for instance the limitation “between 100 and 1000 μm, preferably between 200 and 800 μm, more preferably between 300 and 700 μm and in particular between 350 and 600 μm” creates confusion over the intended scope.  Please see MPEP 2173.05(c). 
Claim 4 recites the limitation "the sheath thickness" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the protective sheath and/or its outer sheath" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The limitation “and/or in that the imperfections extend into the cladding, preferably to bare the core, and/or into the core” renders claim 6 (lines 5-6) indefinite.  It is unclear to the Examiner what the Applicant intends to convey with this limitation.
The term "generally radial directions" in claim 7 (line 4) is a relative term which renders the claim indefinite.  The term "generally radial directions" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the boundaries are for “generally radial directions” and therefore one of ordinary skill in the art would not be able to ascertain what would infringe on this claim limitation.
Claim 8 recites the limitation "the grooves" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The use of narrow and broad ranges in the same claim renders claim 8 indefinite.  The limitation “increases up to 1000%, preferably up to 800%, more preferably up to 400%” creates confusion over the intended scope.  Please see MPEP 2173.05(c). 
Claim 10 recites the limitation "the region provided with the imperfections" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The use of narrow and broad ranges in the same claim renders claim 8 indefinite.  The limitation “has a length between 0.1 to 30 mm, preferably between 1 to 15 mm, more preferably between 3 to 4 mm” creates confusion over the intended scope.  Please see MPEP 2173.05(c). 
The term "about 60 degrees" in claim 12 (line 3) is a relative term which renders the claim indefinite.  The term "about 60 degrees" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the boundaries are for “about 60 degrees” and therefore one of ordinary skill in the art would not be able to ascertain what would infringe on this claim limitation.
The term "about 68 degrees to 90 degrees" in claim 13 (line 3) is a relative term which renders the claim indefinite.  The term "about 68 degrees to 90 degrees" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the boundaries are for a “about 68 degrees to 90 degrees” and therefore one of ordinary skill in the art would not be able to ascertain what would infringe on this claim limitation.
Claim 14 recites the limitation "the buffer layer" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the at least one buffer layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the outer sheath" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the grooves" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the starting points" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "said spiral grooves" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the two or more spiral grooves" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the two or more spiral grooves" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the spiral grooves" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the spiral grooves" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The term "be about 60°" in claim 21 (line 3) is a relative term which renders the claim indefinite.  The term " be about 60°" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the boundaries are for a “be about 60°” and therefore one of ordinary skill in the art would not be able to ascertain what would infringe on this claim limitation.
Claim 22 recites the limitation "a device" in line 1, whereas a device was already introduced in a claim that claim 22 depends from (claims 1-21).  It is unclear whether applicant intended to claim the same or a different device.  Consider changing to “the device”.
The term "partially collapses" in claim 23 (line 4) is a relative term which renders the claim indefinite.  The term "partially collapses" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the boundaries are for “partially collapses” and therefore one of ordinary skill in the art would not be able to ascertain what would infringe on this claim limitation.
Claim 26 recites the limitation "a CO2 laser beam" in line 4, whereas a CO2 laser was already introduced in a claim that claim 26 depends from (claim 17).  It is unclear whether applicant intended to claim the same or a different CO2 laser beam.  Consider changing to “the CO2 laser beam”.
*All remaining claims are rejected due to their dependency on a rejected claim.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-13, and 18-21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Swift, et al. (U.S PGPub No. 2015/0057648) (cited in IDS).  “The Physics Behind Fiber Optics” by Cisco Press is relied upon as supporting evidence (see attached).  The article “Quartz vs. Fused Silica: What’s the Difference?” by Swift Glass is also relied upon as supporting evidence (see attached).

Regarding claim 1, Swift teaches a device for treatment of body tissue (abstract, paragraph [0002]), 
in particular for the permanent occlusion of varicose veins, preferably in the lower limbs, of varicocele and/or of vascular malformations and/or for the use in aesthetic surgeries, preferably laser assisted lipolysis, and/or for tumor treatment by means of laser induced thermotherapy and/or photodynamic therapy (abstract, paragraph [0002] – treatment of varicose veins), 
(Figures 7 and 8, element 120 – spacer, e.g., diffuser cap) by means of a light diffuser circumferentially and endoluminally irradiating said tissue by laser light energy (paragraph [0023] – diffuser cap, paragraph [0024], paragraph [0079]),
(Figure 1, element 2 – laser generator, i.e., source of laser light energy, 3 – optical fiber, i.e., optical fiber) said diffuser being connected at its proximal end to a source of laser light energy via a flexible wave guide (paragraph [0056]) comprising (Figure 1, element 3; Figures 5A-5B, elements 5 – core, 10 – cladding) a fiber optic core covered by an optical cladding having a refractive index smaller than that of the core (paragraphs [0065] and [0067] – inherent with any optical wave guide that the optical cladding will have a refractive index smaller than that of the core.  See Cisco Press (2004) (attached) – The refractive index of the core is always greater than the index of the cladding), 
wherein (Figures 2 and 5, elements 14 and 15 – grooves and slits, i.e., imperfections) in the cladding and/or in the core imperfections are provided, designed as recesses and adapted to direct the light, preferably to refract and/or reflect the light propagating within the core and/or its optical cladding in generally radial directions (paragraph [0060] – The grooves 14 will create a surface in the core 5 so when light energy hits the grooves 14 the angle of refraction created by the grooves permit the light energy to escape, at least paragraph [0071]),
wherein (Figure 2A, element 17; Figure 5A, element 16) a cap transparent to the laser light enclosing the distal end of the core and its optical cladding in a fluid tight and/or liquid tight manner is provided (paragraph [0066] – outer cap 16, which may be made from glass or fused silica similar to the sleeve described above), 
wherein
(Figures 2A-2C, elements 10 – cladding layer, 17 – outer sleeve, i.e., cap) the outer surface of said optical cladding is fused in the region between said imperfections to the inner surface, preferably the inner diameter, of the cap and/or
in that the outer surface of said optical cladding extending over a distance in front and/or behind the region provided with the imperfections is fused to the inner surface, preferably the inner diameter, of the cap (paragraph [0057], paragraph [0061] – the outer surface of the sleeve 17 may have an interference fit).
	Therefore, claim 1 is unpatentable over Swift, et al.

Regarding claim 2, Swift teaches the device of claim 1, wherein (Figures 2A-2C, elements 10 – cladding layer, 17 – outer sleeve, i.e., cap) the outer surface of said optical cladding is fused continuously and/or circumferentially and/or fully in the region between said imperfections to the inner surface, preferably the inner diameter, of the cap (paragraph [0057], paragraph [0061] – the outer surface of the sleeve 17 may have an interference fit.  – The Examiner notes that due to the use of “and/or” throughout the claim, only one option needs to be shown for the prior art reference to read on the instant claim) and/or 
in that the outer surface of said optical cladding extending over a distance in front and/or behind the region provided with the imperfections is fused continuously and/or circumferentially and/or fully to the inner surface, preferably the inner diameter, of the cap and/or
in that the outer surface of said optical cladding is fused partially, preferably in a point-like manner and/or with longitudinal welds, in the region between said imperfections to the inner surface, preferably the inner diameter, of the cap and/or
in that the outer surface of said optical cladding extending over a distance in front and/or behind the region provided with the imperfections is fused partially, preferably in a point-like manner and/or with longitudinal welds, to the inner surface, preferably the inner diameter, of the cap.
	Therefore, claim 2 is unpatentable over Swift, et al.

Regarding claim 3, Swift teaches the device of claim 1, wherein (Figures 2A-2C, elements 10 – cladding layer, 17 – outer sleeve, i.e., cap) the fused regions, in which the cladding is fused to the cap, the cladding and the cap are firmly bonded, in particular in a material-locking manner (paragraph [0057], paragraph [0061] – the outer surface of the sleeve 17 may have an interference fit.).
Therefore, claim 3 is unpatentable over Swift, et al.

Regarding claim 4, Swift teaches the device as claimed in claim 1, wherein the core has an outer diameter between 100 and 1000 μm, preferably between 200 and 800 μm, more preferably between 300 and 700 μm and in particular between 350 and 600 μm, and/or
in that the cladding has an outer diameter between 110 and 1200 μm, preferably between 250 and 850 μm, more preferably between 350 and 750 μm and in particular between 400 and 650 μm, and/or 
in that the sheath thickness of the cladding is between 1 % to 40 %, preferably between 5 % to 20 %, of the outer diameter of the core (paragraph [0061]).
Therefore, claim 4 is unpatentable over Swift, et al.

Regarding claim 7, Swift teaches the device as claimed in claim 1, wherein (Figures 2 and 5, elements 14 and 15 – grooves and slits, i.e., imperfections) the imperfections are designed as grooves adapted to refract and/or reflect the light propagating within the core and its optical cladding in generally radial directions (paragraph [0060] – The grooves 14 will create a surface in the core 5 so when light energy hits the grooves 14 the angle of refraction created by the grooves permit the light energy to escape, at least paragraph [0071]), 
in particular wherein said grooves comprise at least two spiral grooves, said grooves extending through said optical cladding into said core, wherein successive grooves of the respective spiral grooves are alternating along the longitudinally extending outer surface of the core and its optical cladding 
and/or in particular wherein said grooves comprise at least one circular and/or elliptical groove 
and/or in particular wherein said grooves comprise at least one longitudinal groove
and/or in particular wherein said grooves comprise at least one point-like and/or broken groove (paragraph [0060], paragraph [0064] – the slits may take different forms and patterns, including but not limited to, helical, spiral, radial, circular, zigzag, wedge-shaped or dotted).
	Therefore, claim 7 is unpatentable over Swift, et al.

Regarding claim 8, Swift teaches the device as claimed in claim 1, wherein (Figures 2 and 5, elements 14 and 15 – grooves and slits, i.e., imperfections) the depth and/or the width and/or the length of the imperfections, preferably of the grooves, increases in a direction to the distal end of the core, 
in particular wherein the depth and/or the width and/or the length of the imperfections increases up to 1000 %, preferably up to 800 %, more preferably up to 400 %, in particular in relation to the smallest depth and/or width and/or length of the imperfections (paragraph [0063] – the total slit length, slit width, the pitch of the slits relative to the longitudinal axis of the fiber may be varied to form unique slit patterns designed to deliver optimal energy densities along the treatment zone; paragraph [0070] – The proximal edge of the radial energy emitting section has grooves that are spaced apart and few in number.  As the groove pitch moves towards the distal edge the grooves and pitch will become more numerous and closer together with a steeper pitch; paragraph [0071]).
	Therefore, claim 8 is unpatentable over Swift, et al.

Regarding claim 9, Swift teaches the device as claimed in claim 1, as indicated hereinabove.  Swift also teaches wherein (Figure 2, elements 3, 5, and 10) the material of the core contains fused silica, in particular quartz glass, and/or in that the material of the cladding contains fused silica, in particular quartz glass (paragraphs [0060]-[0061] – The fiber may be comprised of a silica based core.  In the article “Quartz vs. Fused Silica: What’s the Difference?”, Swift Glass explains that Fused Quartz and Fused Silica are part of an extremely pure family of materials and they are often used interchangeably.), 
in particular wherein the fused silica material of the core differs from the fused silica material of the cladding 
and/or in particular wherein the fused silica material of the cladding and/or the core is doped (paragraph [0061] – The optical fiber may be comprised of a glass core and a glass (e.g., doped silica) cladding layer, in particular wherein the cladding is doped with fluorine and/or in particular wherein the core is doped with germanium.
	Therefore, claim 9 is unpatentable over Swift, et al.

Regarding claim 10, Swift teaches the device as claimed in claim 1, wherein (Figure 2A, element 15, 17, 20, and 22) the region provided with the imperfections, preferably the grooves, has a length between 0.1 to 30 mm, preferably between 1 to 15 mm, more preferably between 3 to 4 mm (paragraph [0057] – The sleeve 17 may have a desired length of 5-20 mm from a proximal edge 20 of the sleeve 17 to a distal edge 22 of the sleeve 17 – Therefore, the slits 15, i.e., imperfections/grooves, are in the size range).
Therefore, claim 10 is unpatentable over Swift, et al.

Regarding claim 11, Swift teaches the device as claimed in claim 1, wherein (Figure 5A, elements 16 and 27) the distal end of the core is terminated by a reflector, 
in particular wherein the reflector is formed by the distal end of the core and/or the cladding (paragraph [0068] – The outer cap 16 may also have a concave 27 shape along its inner wall at its distal end.  The inner wall concave shape 27 may facilitate reflection of any remaining forward emitting light back through the core).
	Therefore, claim 11 is unpatentable over Swift, et al.

Regarding claim 12, Swift teaches the device of claim 11, wherein (Figure 5A, element 27 – Figure 5A shows the outer cap has a concave (i.e., conical) shape, wherein the cone angle appears to be about 60 degrees.) the reflector has a conical shape, the cone angle of the reflector designed as a reflecting cone being about 60 degrees (paragraph [0068]).
Therefore, claim 12 is unpatentable over Swift, et al.

Regarding claim 13, Swift teaches the device of claim 11, wherein (Figure 5A, element 27 – Figure 5A shows the outer cap has a concave (i.e., conical) shape, wherein the cone angle appears to be about 68 degrees to 90 degrees) the reflector has a conical reflecting cone surface, the cone angle of the reflecting cone being about 68 degrees to 90 degrees (paragraph [0068]).
Therefore, claim 13 is unpatentable over Swift, et al.

Regarding claim 18, Swift teaches the device as claimed in claim 1, wherein (Figure 5A, elements 14 and 15A – Figure 5A shows that the starting points of said spiral grooves are angularly offset in the circumferential direction of the core by 360 degrees divided by the number of grooves) the starting points of said spiral grooves are 7Attorney Docket No.: 5722SIA-5angularly offset in the circumferential direction of the core by 360 degrees divided by the number of grooves (paragraph [0022] – it is an object of this invention to provide an energy device capable of 360 degree, side, radial, or circumferential thermal ablation of the blood vessel, paragraph [0065], [0070] – the pitches may be spaced apart at variable lengths, but the possibility of uniform slit patterns is disclosed as well).
Therefore, claim 18 is unpatentable over Swift, et al.

Regarding claim 19, Swift teaches the device as claimed in claim 1, wherein (Figure 5A, elements 14 and 15A) the two or more spiral grooves have substantially the same pitch angle (α) value relative to the longitudinal axis of the core and extend in the same direction (paragraphs [0065] – The depth and pitch of the grooves may vary depending on the desired power density.  The possibility of two or more spiral grooves having the same pitch angle is within the scope of Swift’s disclosure., [0069-[0070]).
Therefore, claim 19 is unpatentable over Swift, et al.

Regarding claim 20, Swift teaches the device as claimed in claim 1, wherein (Figure 4A, element 15A) the two or more spiral grooves have substantially the same pitch angle (α) value, but extend in opposite directions, such that successive grooves of respective pairs of the spiral grooves cross each other (paragraph [0063] – The double helical configuration of the slit length 15A, as seen in FIG. 4A, may ensure a radial or complete and even 360 degree treatment of the vessel.).
Therefore, claim 20 is unpatentable over Swift, et al.

Regarding claim 21, Swift teaches the device as claimed in claim 1, wherein (Figure 5A, element 14 – the pitch angle of the spiral grooves (e.g., grooves 14) appear to be about 60 degrees.  Also, the groove pitch can be controlled and adjusted to be about 60 degrees) the pitch angle (α) value of the spiral grooves relative to the longitudinal axis of the core is selected to be about 60° (paragraph [0065]).
Therefore, claim 21 is unpatentable over Swift, et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Swift, et al. (U.S PGPub No. 2015/0057648) in view of Trusty, et al. (U.S PGPub No. 2007/0179488) (cited on IDS).
	Regarding claim 5, Swift teaches the device as claimed in claim 1, as indicated hereinabove.  Swift does not explicitly teach the limitation of instant claim 5, that is wherein a protective sheath is provided, preferably at the distal end of the wave guide, 
in particular wherein the protective sheath comprises at least one buffer layer adjacent to the optical cladding of the core, and/or an outer sheath and/or in particular wherein the protective sheath and/or the outer sheath is joined to the cap and/or in particular wherein the protective sheath and/or the outer sheath is designed as a, preferably extruded, plastic coating.
Trusty teaches a diffusive tip assembly for controlling a light intensity profile during a medical procedure (abstract).  Trusty teaches that the light directing features are capable of directing light traveling from the core in a radial direction toward an outer surface of the diffuser tip for irradiating a material in proximity of the diffuser tip (abstract).  Trusty teaches an optical fiber which is adapted to be employed for interstitial laser coagulation (ILC) which typically contains a glass core surrounded by cladding, a buffer layer, and an outer alignment sleeve (paragraph [0003] and [0004]).  Trusty teaches (Figure 5, elements 12, 20, and 24) that the optical fiber includes diffuser portion and a light transmitting portion (paragraph [0025]).  Trusty teaches (Figure 5, elements 24, 26, and 28) that at the light transmitting portion, a cladding surrounds the core (paragraph [0025]).  Trusty further teaches (Figure 5, elements 28, 30, and 34) that the optical coupling material is a material having an index of refraction that is the same or higher than the index of refraction of the core and the diffuser tip and such a material could be silicone (i.e., a plastic) (paragraph [0026]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the components of Trusty’s diffusive tip assembly to Swift’s device to arrive at the claimed invention.  One of ordinary skill in the art would have desired to implement a protective sheath with at least one buffer layer in order to further control and direct the light coming from the diffusive tip assembly (see paragraphs [0003] and [0004]).
Therefore, claim 5 is unpatentable over Swift, et al. and Trusty, et al.

Regarding claim 6, Swift teaches the device as claimed in claim 1, as indicated hereinabove.  Swift does not explicitly teach the limitation of instant claim 6, that is wherein the protective sheath and/or its outer sheath is at least partially removed at the distal end of the wave guide to bare the core and its optical cladding 
and/or in that the imperfections extend into the cladding, preferably to bare the core, and/or into the core.
Trusty teaches a diffusive tip assembly for controlling a light intensity profile during a medical procedure (abstract).  Trusty teaches that the light directing features are capable of directing light traveling from the core in a radial direction toward an outer surface of the diffuser tip for irradiating a material in proximity of the diffuser tip (abstract).  Trusty teaches an optical fiber which is adapted to be employed for interstitial laser coagulation (ILC) which typically contains a glass core surrounded by cladding, a buffer layer, and an outer alignment sleeve (paragraph [0003] and [0004]).  Trusty teaches that the optical fiber leading end can have a diffuser portion formed of a stripped core of a typical optical fiber (i.e., bare core) of a typical optical fiber, an optical coupling layer, and an outer or alignment sleeve (paragraph [0004]). Trusty teaches (Figure 5, elements 12, 20, and 24) that the optical fiber includes diffuser portion and a light transmitting portion (paragraph [0025]).  Trusty teaches (Figure 5, elements 24, 26, and 28) that at the light transmitting portion, a cladding surrounds the core (paragraph [0025]).  Trusty further teaches (Figure 5, elements 28, 30, and 34) that the optical coupling material is a material having an index of refraction that is the same or higher than the index of refraction of the core and the diffuser tip and such a material could be silicone (i.e., a plastic) (paragraph [0026]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the components of Trusty’s diffusive tip assembly to Swift’s device to arrive at the claimed invention.  One of ordinary skill in the art would have desired a bare core and its optical cladding in order to form a diffuser portion for diffusing light emitted at an end thereof (see paragraph [0004]). 
Therefore, claim 6 is unpatentable over Swift, et al. and Trusty, et al.

Regarding claim 14, Swift teaches the device as claimed in claim 1, as indicated hereinabove.  Swift does not specifically teach the limitations of instant claim 14, that is wherein the proximal end of the bore of the cap is provided with a section having an increased inner diameter corresponding to the outer diameter of the buffer layer and/or the outer diameter of the core.
Trusty teaches a diffusive tip assembly for controlling a light intensity profile during a medical procedure (abstract).  Trusty teaches that the light directing features are capable of directing light traveling from the core in a radial direction toward an outer surface of the diffuser tip for irradiating a material in proximity of the diffuser tip (abstract).  Trusty teaches an optical fiber which is adapted to be employed for interstitial laser coagulation (ILC) which typically contains a glass core surrounded by cladding, a buffer layer, and an outer alignment sleeve (paragraph [0003] and [0004]).  Trusty teaches that the optical fiber leading end can have a diffuser portion formed of a stripped core of a typical optical fiber (i.e., bare core) of a typical optical fiber, an optical coupling layer, and an outer or alignment sleeve (paragraph [0004]). Trusty teaches (Figure 5, elements 12, 20, and 24) that the optical fiber includes diffuser portion and a light transmitting portion (paragraph [0025]).  Trusty teaches (Figure 5, elements 24, 26, and 28) that at the light transmitting portion, a cladding surrounds the core (paragraph [0025]).  Trusty further teaches (Figure 5, elements 28, 30, and 34) that the optical coupling material is a material having an index of refraction that is the same or higher than the index of refraction of the core and the diffuser tip and such a material could be silicone (i.e., a plastic) (paragraph [0026]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the components of Trusty’s diffusive tip assembly to Swift’s device to arrive at the claimed invention.  One of ordinary skill in the art would have recognized that the proximal end of the bore of the cap would have an increased diameter due to the presence of the buffer layer which isn’t removed for the bare end of the optical fiber on the distal end.  One of ordinary skill in the art would have desired to implement a protective sheath with at least one buffer layer in order to further control and direct the light coming from the diffusive tip assembly (see paragraphs [0003] and [0004]).
Therefore, claim 14 is unpatentable over Swift, et al. and Trusty, et al.

Regarding claim 15, Swift, in view of Trusty, renders obvious the device of claim 14, as indicated hereinabove.  Trusty teaches the limitation of instant claim 15, that is (Figure 5, element 34) wherein the section having the increased inner diameter at the proximal end of the cap is glued to the at least one buffer layer and/or to the core and/or to the cladding, in particular wherein the glue additionally provides a smooth transition between the outer surface, in particular the outer diameter of the cap and that of the outer sheath (paragraph [0004] – the optical coupling layer replaces a part of the cladding and the buffer layer; paragraph [0026] -  Any suitable optical coupling material may be employed, such as XE5844 Silicone, which is made by General Electric Company; UV50 Adhesive, available from Chemence, Incorporated in Alpharetta, Ga.; and, 144-M medical adhesive, which is available from Dymax of Torrington, Conn. (i.e., obvious variants of glue.
Therefore, claim 15 is unpatentable over Swift, et al. and Trusty, et al.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Swift, et al. (U.S PGPub No. 2015/0057648) in view of Altshuler, et al. (U.S PGPub No. 2009/0248004).
Regarding claim 16, Swift teaches the device as claimed in claim 1, as indicated hereinabove.  Swift does not explicitly teach the limitation of instant claim 16, that is wherein the inner surface of the bore of the cap is provided with an anti-reflective coating.
Altshuler teaches methods and systems for treatment of tissue (abstract).  Altshuler teaches (Figure 22, elements 220 and 224) a hand piece for the treatment of soft tissue from within a region of adipose tissue that includes a waveguide having a distal end configured to emit electromagnetic radiation and a tube exteriorly surrounding the waveguide (paragraph [0297]).  Altshuler further teaches (Figure 22, elements 224, 690, and 691) that a portion of the tube extends beyond the distal end, and a cap is disposed at an end of the tube (paragraph [0297]).  Altshuler teaches (Figure 22, element 691) that an antireflective surface and/or a reflective surface is disposed on a surface of the cap adjacent the distal end (paragraph [0297]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the features of Altshuler’s system for treating tissue to Swift’s device to arrive at the claimed invention.  One of ordinary skill in the art would have already found it obvious that an antireflective coating or a transmissive surface would be desired at the location of the inner surface of the cap because this is the area of light emission.  An antireflective coating is well-known to those of ordinary skill in the art as evidenced by the antireflective surface in Altshuler’s system (see Figure 22 and paragraph [0297] of Altshuler).  
	Therefore, claim 16 is unpatentable over Swift, et al. and Altshuler, et al.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Swift, et al. (U.S PGPub No. 2015/0057648) in view of Boyd, et al. (“CO2 laser-fabricated cladding light strippers for high-power fiber lasers and amplifiers”) (see attached).
Regarding claim 17, Swift teaches the device as claimed in claim 1, as indicated hereinabove.  Swift does not explicitly teach the limitation of instant claim 17, that is wherein the imperfections, preferably the grooves, are produced by cutting by means of a CO2 laser beam by rotating the core and its optical cladding around its longitudinal axis relative to the laser beam and axially moving the laser beam and/or the core and its cladding along the longitudinal axis of the core in a synchronized manner with the rotation of the core.
Boyd teaches a simple CO2 laser processing technique for the fabrication of compact all-glass optical fiber cladding light strippers (CLS) (abstract).  Boyd teaches (Figure 9) teaches CLS fabricated through the rotation of a 400 μm optical fiber while it is translated longitudinally through a CO2 laser beam of ~ 100 μm diameter (Discussion, B. Device Fabrication and Alternative Techniques).  Boyd teaches that rotating a fiber while simultaneously translating it through a focused CO2 laser beam can produce complex three-dimensional ablation profiles (Discussion, B. Device Fabrication and Alternative Techniques).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the CO2 laser processing technique in Boyd into the device of Swift because doing so would be applying a known technique to a known device to yield predictable results.  One of ordinary skill in the art would have desired such a CO2 laser technique in order to produce complex three-dimensional ablation profiles (see Boyd, Discussion part B).
Therefore, claim 17 is unpatentable over Swift, et al. and Boyd, et al.

Claim Rejections - 35 USC § 102/103
Claims 22 and 27 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) or 103 as being unpatentable over at least Swift, et al. (U.S PGPub No. 2015/0057648).  Depending on the claim chosen of the “according to one of the preceding claims”, the rejection may be a 102 or 103 rejection as detailed in the prior art rejections hereinabove.

Regarding claim 22, Swift teaches a method for the production of a device for treatment of body tissue (abstract, paragraph [0002]) according to one of the preceding claims (see 35 U.S.C 102 or 103 rejections of claims 1-21 hereinabove), 
wherein (Figures 2A-2C, elements 10 – cladding layer, 17 – outer sleeve, i.e., cap) the outer surface of the optical cladding is fused in the region between the imperfections to the inner diameter of the cap and/or
wherein the outer surface of the optical cladding extending over a distance in front and/or behind the region provided with the imperfections is fused to the inner surface, preferably the inner diameter, of the cap (paragraph [0057], paragraph [0061] – the outer surface of the sleeve 17 may have an interference fit).
	Therefore, claim 22 is unpatentable over at least Swift, et al.

Regarding claim 27, at least Swift teaches the method according to claim 22, wherein (Figures 2 and 5, elements 14, 15, 16 – outer cap, 17 – outer sleeve, i.e., cap; Figure 6, element 35) the cap is slid over the region provided with the imperfections of the core and optical cladding (at least paragraphs [0066]-[0067], [0082]), preferably is also slid onto a short length of the buffer layer from which the outer sheath, in particular outer layer of the protective sheath, was removed.
Therefore, claim 27 is unpatentable over at least Swift, et al.

Claims 23-25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over at least Swift, et al. (U.S PGPub No. 2015/0057648) in view of Trusty, et al. (U.S PGPub No. 2007/0179488) (cited on IDS). Depending on the claim chosen of the “according to one of the preceding claims”, the rejection may be a 102 or 103 rejection as detailed in the prior art rejections hereinabove.

Regarding claim 23, at least Swift teaches the method according to claim 22, as indicated hereinabove.  Swift does not explicitly teach the limitation of instant claim 23, that is wherein the device, preferably the light diffuser, more preferably the cap and the cladding, is heated at least in the regions to be fused, in particular so that the cap at least partially collapses and is fused to the optical cladding and/or the core, in particular wherein a vacuum is applied to the still open end of the cap before and/or during the heating.  
Trusty teaches a diffusive tip assembly for controlling a light intensity profile during a medical procedure (abstract).  Trusty teaches that the light directing features are capable of directing light traveling from the core in a radial direction toward an outer surface of the diffuser tip for irradiating a material in proximity of the diffuser tip (abstract).  Trusty teaches an optical fiber which is adapted to be employed for interstitial laser coagulation (ILC) which typically contains a glass core surrounded by cladding, a buffer layer, and an outer alignment sleeve (paragraph [0003] and [0004]).  Trusty teaches that heat staking or ultrasonic welding may be used to apply or attach the outer sleeve covering the diffuser tip to a further separate portion of the sleeve located towards the end of the optical fiber (paragraph [0004]).  Trusty teaches (Figure 5, elements 12, 20, and 24) that the optical fiber includes diffuser portion and a light transmitting portion (paragraph [0025]).  Trusty teaches (Figure 5, elements 24, 26, and 28) that at the light transmitting portion, a cladding surrounds the core (paragraph [0025]).  Trusty further teaches (Figure 5, elements 28, 30, and 34) that the optical coupling material is a material having an index of refraction that is the same or higher than the index of refraction of the core and the diffuser tip and such a material could be silicone (i.e., a plastic) (paragraph [0026]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the components of Trusty’s diffusive tip assembly to Swift’s method to arrive at the claimed invention.  One of ordinary skill in the art would have desired to implement a step of heating in order to apply or attach components of the light diffuser device.  One of ordinary skill in the art would have recognized that such a method step would fall under standard design or manufacturing options for diffusing fiber tips.
Therefore, claim 23 is unpatentable over at least Swift, et al. and Trusty, et al.

Regarding claim 24, at least Swift teaches the method according to claim 22, as indicated hereinabove.  Swift does not explicitly teach the limitation of instant claim 24, that is wherein the protective sheath from the distal end of the wave guide is removed, preferably the part being longer than the length of the section of the core and its cladding to be provided with the imperfections, in particular the grooves, and/or
in that a part of the outer sheath of the protective sheath is removed, in particular the length substantially corresponding to the length of the increased inner diameter portion at the proximal end of the cap.
Trusty teaches a diffusive tip assembly for controlling a light intensity profile during a medical procedure (abstract).  Trusty teaches that the light directing features are capable of directing light traveling from the core in a radial direction toward an outer surface of the diffuser tip for irradiating a material in proximity of the diffuser tip (abstract).  Trusty teaches an optical fiber which is adapted to be employed for interstitial laser coagulation (ILC) which typically contains a glass core surrounded by cladding, a buffer layer, and an outer alignment sleeve (paragraph [0003] and [0004]).  Trusty teaches (Figure 5, elements 12, 20, and 24) that the optical fiber includes diffuser portion and a light transmitting portion (paragraph [0025]).  Trusty teaches (Figure 5, elements 24, 26, and 28) that at the light transmitting portion, a cladding surrounds the core (paragraph [0025]).  Trusty further teaches (Figure 5, elements 28, 30, and 34) that the optical coupling material is a material having an index of refraction that is the same or higher than the index of refraction of the core and the diffuser tip and such a material could be silicone (i.e., a plastic) (paragraph [0026]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the components of Trusty’s diffusive tip assembly to Swift’s method to arrive at the claimed invention.  One of ordinary skill in the art would have realized that Trusty makes it clear that the alignment sleeve (i.e., protective sheath) is optional and does not have to be included (i.e., can be removed) (see at least paragraphs [0004] and [0025], as well as paragraph [0025]).  
Therefore, claim 24 is unpatentable over at least Swift, et al. and Trusty, et al.

Regarding claim 25, at least Swift teaches the method according to claim 22, as indicated hereinabove.  Swift does not teach the limitation of instant claim 25, that is wherein the reflector at the distal end of the bared core and its cladding is provided, in particular by removing the material of the core and/or the cladding.
Trusty teaches a diffusive tip assembly for controlling a light intensity profile during a medical procedure (abstract).  Trusty teaches that the light directing features are capable of directing light traveling from the core in a radial direction toward an outer surface of the diffuser tip for irradiating a material in proximity of the diffuser tip (abstract).  Trusty teaches an optical fiber which is adapted to be employed for interstitial laser coagulation (ILC) which typically contains a glass core surrounded by cladding, a buffer layer, and an outer alignment sleeve (paragraph [0003] and [0004]).  Trusty teaches that the optical fiber leading end can have a diffuser portion formed of a stripped core of a typical optical fiber (i.e., bare core) of a typical optical fiber, an optical coupling layer, and an outer or alignment sleeve (paragraph [0004]). Trusty teaches (Figure 5, elements 12, 20, and 24) that the optical fiber includes diffuser portion and a light transmitting portion (paragraph [0025]).  Trusty teaches (Figure 5, elements 24, 26, and 28) that at the light transmitting portion, a cladding surrounds the core (paragraph [0025]).  Trusty further teaches (Figure 5, elements 28, 30, and 34) that the optical coupling material is a material having an index of refraction that is the same or higher than the index of refraction of the core and the diffuser tip and such a material could be silicone (i.e., a plastic) (paragraph [0026]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the components of Trusty’s diffusive tip assembly to Swift’s method to arrive at the claimed invention.  One of ordinary skill in the art would have desired a bare core and its optical cladding in order to form a diffuser portion for diffusing light emitted at an end thereof (see paragraph [0004]). 
Therefore, claim 25 is unpatentable over at least Swift, et al. and Trusty, et al.

Regarding claim 28, at least Swift teaches the method according to claim 22, wherein after the cap is fused to the core and/or the 9Attorney Docket No.: 5722SIA-5cladding, the proximal end of the cap is glued to the protective sheath, preferably the buffer layer and/or the outer sheath, 
in particular by inserting the diffuser and/or the device comprising the cap with the distal end of the wave guide contained therein through an annular seal at the top of a vacuum tight container having a glue filled flask at the bottom thereof and applying at least a partial vacuum within the container and/or by introducing the diffuser and/or the device up to beyond the distal end of the cap into the glue filled flask, 
in particular wherein the vacuum is released from the container so that the glue from the flask is sucked into, preferably any, gap(s) between the cap, the buffer layer and the unfused proximal end of the core and its cladding 
and/or in particular wherein the glue is shaped and, preferably, bridges the proximal end of the cap and the outer sheath, in particular outer layer, of the protective sheath and, more preferably, any glue still adhering to the outer surface of the cap is removed.
Trusty teaches (Figure 5, element 34) wherein the section having the increased inner diameter at the proximal end of the cap is glued to the at least one buffer layer and/or to the core and/or to the cladding, in particular wherein the glue additionally provides a smooth transition between the outer surface, in particular the outer diameter of the cap and that of the outer sheath (paragraph [0004] – the optical coupling layer replaces a part of the cladding and the buffer layer; paragraph [0026] -  Any suitable optical coupling material may be employed, such as XE5844 Silicone, which is made by General Electric Company; UV50 Adhesive, available from Chemence, Incorporated in Alpharetta, Ga.; and, 144-M medical adhesive, which is available from Dymax of Torrington, Conn. (i.e., obvious variants of glue)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the components of Trusty’s diffusive tip assembly to Swift’s method to arrive at the claimed invention.  One of ordinary skill in the art would have desired using such an adhesive as glue in order to couple components together.  One of ordinary skill in the art would have also recognized that such a method step would fall under standard design or manufacturing options for diffusing fiber tips.
Therefore, claim 28 is unpatentable over Swift, et al. and Trusty, et al.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over at least Swift, et al. (U.S PGPub No. 2015/0057648) in view of Boyd, et al. (“CO2 laser-fabricated cladding light strippers for high-power fiber lasers and amplifiers”) (see attached). Depending on the claim chosen of the “according to one of the preceding claims”, the rejection may be a 102 or 103 rejection as detailed in the prior art rejections hereinabove.

Regarding claim 26, at least Swift teaches the method according to claim 22, as indicated hereinabove.  Swift does not explicitly teach the limitation of instant claim 26, that is wherein the imperfections, preferably the grooves, are formed by cutting them through the optical cladding, in particular into the core, by means of a CO2 laser beam and/or a plasma beam, 
in particular wherein the core and its optical cladding are rotated around its longitudinal axis relative to the laser beam and/or in particular wherein the laser beam and/or the wave guide and the core and the optical cladding thereof are axially moved along the longitudinal axis of the core in a synchronized manner with the rotation of the core.
Boyd teaches a simple CO2 laser processing technique for the fabrication of compact all-glass optical fiber cladding light strippers (CLS) (abstract).  Boyd teaches (Figure 9) teaches CLS fabricated through the rotation of a 400 μm optical fiber while it is translated longitudinally through a CO2 laser beam of ~ 100 μm diameter (Discussion, B. Device Fabrication and Alternative Techniques).  Boyd teaches that rotating a fiber while simultaneously translating it through a focused CO2 laser beam can produce complex three-dimensional ablation profiles (Discussion, B. Device Fabrication and Alternative Techniques).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the CO2 laser processing technique in Boyd into the method of Swift because doing so would be applying a known technique to a known device to yield predictable results.  One of ordinary skill in the art would have desired such a CO2 laser technique in order to produce complex three-dimensional ablation profiles (see Boyd, Discussion part B).
Therefore, claim 26 is unpatentable over at least Swift, et al. and Boyd, et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schultheis, et al. (U.S PGPub No. 2020/0222712) teaches an illumination system that includes a laser light source and an optical waveguide.  Griffin, et al. (U.S PGPub No. 2017/0135765) teaches radial emission optical fiber terminations that include conical elements.  Neuberger, et al. (U.S PGPub No. 2010/0262131) teaches a medical laser treatment device and method utilizing total reflection induced by radiation.  Harschack, et al. (U.S PGPub No. 2011/0282330) teaches an endoluminal laser ablation device and improved method for treating veins.  Yu, et al. (U.S Patent No. 11,399,892) teaches a side-fire laser fiber having a molded reflective surface.  Neuberger (U.S Patent No. 9,693,826) teaches an endoluminal laser ablation device and method for treating veins.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792